Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered, but are in light of the new grounds of rejection set forth. 
Claim objection set forth on 11/24/2021 has been withdrawn due to the amendment filed on 1/21/2022.
Drawing objection set forth on 11/24/2021 has been withdrawn as the drawings are shown in a continuation case. 
Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 23, “wherein a second robot is located on a vehicle and a platform that can be moved horizontally” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 24, “wherein the platform is further configured to rotate or tilt” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alissa (U.S 10, 750, 637 B1) in view of Shelnutt (U.S 2015/0070846 A1) and Tandon (U.S 10,398,055).
In regards to Claim 21, Alissa discloses a system comprising: a tank (Fig.1, #100) configured to hold a thermally conductive, condensable dielectric fluid (Fig.1, #120) and a lid on top of the tank (Column 
Alissa fails to disclose: A pressure controller to reduce or increase an interior pressure of the tank; and wherein a second robot is located on a vehicle.
However, Shelnutt discloses: A pressure controller to reduce or increase an interior pressure of the tank (paragraph [0099], which disclose controlling the pressure within said tank, as such the office notes that with the combination of Alissa in view of Shelnutt, the tank comprising condensable dielectric fluid to cool a computer component within said tank (as taught by Alissa) would be modified to include a pressure controller (as taught by Shelnutt) to regulate the pressure within said tank). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank comprising condensable dielectric fluid to cool a computer component within said tank (as taught by Alissa) to include a pressure controller (as taught by Shelnutt) to regulate the pressure within said tank. By maintaining pressure within the tank, would allow the dielectric fluid to boil and condense efficiently to cool the computer components within the tank. 
Furthermore, Alissa in view of Shelnutt fail to disclose: Wherein a second robot is located on a vehicle.
However, Tandon discloses: Wherein a second robot (Fig.5a, the robotic arm is consider the second robot) is located on a vehicle (Fig.5a, #506, which discloses the second robot retrieve an item from a first robot #508, as such the office notes that the combination of Alissa in view if Shelnutt and Tandon, the system comprising a tank, and a robot to retrieve a computer component submerged in condensable dielectric fluid (as taught by Alissa) would be modified to include a second robot (as taught by Tandon) to retrieve the computer component from the first robot). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the system comprising a tank, a robot to retrieve a computer 
In regards to Claim 22, Alissa in view of Shelnutt and Tandon disclose the system of claim 21, wherein the system is configured to align the vehicle with the tank (Tandon, Fig.5-6, which disclose #506 being aligned to the tank for retrieval). 
In regards to Claim 23, Alissa in view of Shelnutt and Tandon disclose the system of claim 21, wherein the vehicle includes a platform that can be moved vertically or horizontally (Tandon, Annotated Fig.5a, which discloses the platform, which can move in a horizontal direction via the wheels).
Annotated Figure 5a:

    PNG
    media_image1.png
    403
    447
    media_image1.png
    Greyscale

In regards to Claim 24, Alissa in view of Shelnutt, and Tandon disclose the system of claim 23, wherein the platform is further configured to rotate or tilt (Tandon, Annotated Fig.5a, discloses the platform configured to rotate via the wheels of the second robot #506 as it turns around, see figure 6). 



Claims 23-24 and 26 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Alissa (U.S 10, 750, 637 B1) in view of Shelnutt (U.S 2015/0070846 A1), Tandon (U.S 10,398,055), and further, in view of Jiang (U.S 2022/0032446 A1).
In regards to Claim 23, Alissa in view of Shelnutt and Tandon disclose the system of claim 21.
Alissa in view of Shelnutt and Tandon fail to disclose: wherein the vehicle includes a platform that can be moved vertically or horizontally.
However, Jiang discloses: wherein the vehicle (Fig.5, #300) includes a platform (Fig.5, #320) that can be moved vertically (Fig.14, #320 moved vertically) or horizontally (Fig.5, via the wheels of the vehicle as such the office notes that with the combination of Alissa in view of Shelnutt, Tandon, and Jiang, the vehicle used to retrieve and/or replace a server (as taught by Alissa in view of Tandon) would be replaced with a vehicle which has a platform which can move in different direction (as taught by Jiang) to transfer objects at different heights or angles). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vehicle used to retrieve and/or replace a server (as taught by Alissa in view of Tandon) to be replaced with a vehicle which has a platform which can move in different direction (as taught by Jiang) to transfer objects at different heights or angles. By including a platform configured to be moved in different directions/angles, would allow for easier retrieval/replacement of objects). 
In regards to Claim 24, Alissa in view of Shelnutt, Tandon, and Jiang disclose the system of claim 23, wherein the platform is further configured to rotate or tilt (Jiang, Fig.6, #302 is tilting at an angle).
In regards to Claim 26, Alissa in view of Shelnutt, Tandon, and Jiang disclose the system of claim 23, wherein the platform is further configured to tilt (Jiang, Fig.6, #302 is tilting at an angle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835